                                          Case 4:17-cv-04405-HSG Document 451 Filed 03/26/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                    Case No. 17-cv-04405-HSG
                                   8                     Plaintiff,                         ORDER DENYING PLAINITFF’S
                                                                                            MOTIONS IN LIMINE NO. 2 AND 3
                                   9              v.                                        AND GRANTING DEFENDANT’S
                                                                                            MOTION IN LIMINE NO. 1
                                  10     NOVARTIS PHARMACEUTICALS
                                         CORPORATION,                                       Re: Dkt. Nos. 260, 262, 268
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court rules on the pending motions in limine (“MIL”) described below as follows, and

                                  14   will continue to issue rulings on the remaining MILs on a rolling basis.

                                  15     I.   PLAINTIFF’S MIL NO. 2
                                  16          Plaintiff Plexxikon Inc.’s MIL No. 2 seeks an order precluding the “denigration” of the

                                  17   United States Patent and Trademark Office (“USPTO”). Dkt. No. 260.

                                  18          The parties agree that the Court should show the jury the Federal Judicial Center video

                                  19   routinely shown in patent cases. Dkt. No. 260 at 2; Dkt. No. 284 at 1. That video directly

                                  20   introduces the concepts that “there is of course the possibility that mistakes were made or

                                  21   important information overlooked,” and that “[e]xaminers have a lot of work to do and no process

                                  22   is perfect.” Dkt. No. 284 at 1 (quoting FJC video). These concepts are thus fair game at trial, and

                                  23   Defendant Novartis Pharmaceuticals Corporation confirms that it does not “intend to disrespect or

                                  24   denigrate” the USPTO. Id. The Court will carefully scrutinize any evidence offered by either side

                                  25   on these issues at trial, and may limit such evidence based on application of the principles set out

                                  26   in Federal Rule of Evidence 403 and other rules of evidence. But Plaintiff’s requested blanket

                                  27   exclusion is unwarranted, and the motion is DENIED WITHOUT PREJUDICE to renewed

                                  28   objections to specific testimony at trial.
                                         Case 4:17-cv-04405-HSG Document 451 Filed 03/26/21 Page 2 of 4




                                   1    II.   PLAINTIFF’S MIL NO. 3

                                   2          Plexxikon’s MIL No. 3 seeks “to prevent [Defendant] from calling three expert

                                   3   witnesses . . . to offer cumulative testimony regarding the invalidity of the asserted patents.” Dkt.

                                   4   No. 262 at 1. Defendant responds that it “does not intend to offer duplicative testimony at trial,”

                                   5   Dkt. No. 286 at 1. Without seeing how the testimony is actually offered, the Court cannot sensibly

                                   6   enter the blanket order Plaintiff seeks. See Apple, Inc. v. Samsung Elec. Co., Ltd., No 11-CV-

                                   7   01846-LHK, 2012 WL 2571332, at *11 (N.D. Cal. June 30, 2012) (noting that objections under

                                   8   Fed. R. Evid. § 403 that testimony is needlessly cumulative are “better resolved at trial”). The

                                   9   motion is thus DENIED WITHOUT PREJUDICE to renewed objections to specific testimony

                                  10   at trial. Defendant is on notice that the Court disagrees with its assertion that “the exclusion of

                                  11   evidence under FRE 403 is an extraordinary remedy which should be used only sparingly . . . .”

                                  12   Dkt. No. 286 at 2 (citing Banks v. United States, 93 Fed. Cl. 41, 50 (2010)). Rule 403 is routinely
Northern District of California
 United States District Court




                                  13   applied at trial every day in federal courts around the nation, and appropriately allows the Court to

                                  14   exercise its discretion to exclude testimony that is cumulative or would otherwise waste the time

                                  15   of the Court and the jury. The Court will not hesitate to exclude or strike such testimony at trial

                                  16   without further notice or argument.

                                  17   III.   DEFENDANT’S MIL NO. 1
                                  18          In its MIL No. 1, Defendant moves for an order under Rule 403 precluding Plaintiff “from

                                  19   presenting evidence or argument relating to Novartis’s petitions for IPR and PGR and the PTAB’s

                                  20   non-institution decisions.” Dkt. No. 268 at 5. The motion is GRANTED. A non-institution

                                  21   decision is not a “decision on the merits, any more so than a grant of an IPR is a decision on the

                                  22   merits.” Interdigital Comm’s Inc. v. Nokia Corp., No. CV 13-10-RGA, 2014 WL 8104167, at *1

                                  23   (D. Del. Sept. 19, 2014). Accordingly, there is a significant question as to whether non-institution

                                  24   decisions have any meaningful probative weight. And it is clear that the introduction of such

                                  25   decisions often poses a substantial risk of confusing the issues, prejudicing the opposing party, and

                                  26   otherwise unduly consuming trial time. See Chamberlain Group, Inc. v. Techtronic Industries,

                                  27   935 F.3d 1341, 1351–52 (Fed. Cir. 2019) (“[D]istrict courts should . . . exercise caution when

                                  28   admitting evidence of a denial of institution because it may be confusing to the jury and
                                                                                          2
                                          Case 4:17-cv-04405-HSG Document 451 Filed 03/26/21 Page 3 of 4




                                   1   prejudicial. . . . [D]enials of institution provide limited probative value that is likely to be

                                   2   outweighed by the prejudice to the opposing party, and limiting instructions to the jury do not

                                   3   necessarily cure the prejudice.”).

                                   4           This general rule directly applies here, and the Court finds persuasive the reasoning of the

                                   5   many cases that have excluded non-institution evidence as substantially more prejudicial than

                                   6   probative under Rule 403. See, e.g., Finjan, Inc. v. Sophos, Inc., No. 14-CV-01197-WHO, 2016

                                   7   WL 4560071, at *14 (N.D. Cal. Aug. 22, 2016) (granting motion to exclude on Rule 403 grounds

                                   8   because “it would take a significant amount of time and effort to adequately explain the relevance

                                   9   and limitations of the PTO proceedings to the jury” and there was “a substantial risk that the jury

                                  10   will improperly substitute its own judgment for the PTO decisions”); Interdigital Comm’s, 2014

                                  11   WL 8104167 at *1 (same; finding that “the PTAB’s actions . . . are of marginal relevance, and the

                                  12   probative value is greatly outweighed by the expenditure of time that would be required to give the
Northern District of California
 United States District Court




                                  13   jury the full context necessary to fairly evaluate the evidence”).

                                  14           All of Plaintiff’s purported rationales for a different conclusion fail. First, Plaintiff cites

                                  15   Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 95 (2011), for the premise that Defendant’s

                                  16   “burden is still heavier with respect to issues the Patent Office previously considered.” Dkt. No.

                                  17   292 at 4. But Plaintiff provides zero authority extending this principle to evidence of non-

                                  18   institution, and as noted above the Federal Circuit made plain post-Microsoft in Chamberlain

                                  19   Group that such evidence “likely” should be excluded. At bottom, Plaintiff is simply trying to use

                                  20   the fact that “the PTAB rejected that same evidence under an even lower standard,” Dkt. No. 292

                                  21   at 4, as conclusive evidence of actual validity, which is the exact problem identified in

                                  22   Chamberlain Group.

                                  23           Moreover, Plaintiff’s “impeachment” arguments also fail. Whether the witnesses “took

                                  24   into consideration” or “engaged with” the PTAB’s reasoning, id. at 5, is irrelevant, because the

                                  25   PTAB’s views are not binding in this proceeding. The current circumstance also is plainly

                                  26   different than the situation in which a court previously excluded a witness’s testimony. The Court

                                  27   thus rejects this effort to introduce through the back door evidence that fails to meet the

                                  28
                                                                                           3
                                           Case 4:17-cv-04405-HSG Document 451 Filed 03/26/21 Page 4 of 4




                                   1   requirements of Rule 403.1

                                   2          IT IS SO ORDERED.

                                   3   Dated: 3/26/2021

                                   4                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     Conceivably, these witnesses could say something on direct examination that could
                                       straightforwardly open the door to this line of inquiry (i.e., pure impeachment by contradiction, as
                                  28   opposed to the currently-proposed critique based on the inconsistency of the witnesses’ testimony
                                       with the PTAB’s findings). This seems very unlikely, but Defendant is on notice.
                                                                                          4
